Citation Nr: 0801552	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for April 2006.  However, the veteran 
failed to report for this scheduled hearing.  Accordingly, 
his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d)..

The Board observes that the veteran was initially represented 
by an attorney in conjunction with these claims.  However, 
this attorney withdrew his representation in August 2004, and 
the veteran has not appointed a new representative in this 
case.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the psychiatric disorder and TDIU 
claims.  Accordingly, these claims will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the veteran's hepatitis C claim has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's hepatitis C is causally 
related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran in 
was sent pre-adjudication notice by letters dated in May 2003 
and April 2004, both of which specifically referred to his 
hepatitis C claim.  He was also sent additional notice by an 
April 2006 letter.

Taken together, the aforementioned notification letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  Further, the 
April 2004 letter contained a list of risk factors for 
hepatitis, and requested that the veteran identify which 
factor(s) were applicable to his case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the April 
2006 letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  As noted in the Introduction, he 
failed to report for the Board hearing scheduled in April 
2006.  Further, he was accorded a VA medical examination in 
June 2004 which addressed the etiology of his hepatitis C.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.

Initially, the Board notes that there is no indication that 
the veteran was diagnosed with hepatitis C while on active 
duty, to include his August 1976 release from active duty 
examination.  The first reference of hepatitis C in the post-
service medical records appear to be records dated in August 
2000 which note he was hepatitis C positive on June 20, 1999.  
However, there are references in these records to his having 
been diagnosed several years earlier.  For example, records 
dated in March 2002 note that he reported being diagnosed 8 
years earlier, which would have made it sometime in 1994.  
Regardless, the record reflects that he was first diagnosed 
with hepatitis C many years after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran has indicated that his hepatitis C is due to a 
tattoo he acquired during active service.  His service 
medical records confirm that a tattoo was noted on the right 
forearm on his August 1976 release from active duty 
examination, with no reference to any such tattoo on his 
January 1972 pre-induction examination.  He has denied 
intravenous (IV) drug use, blood transfusion(s) prior to 
2003, and exposure to contaminated blood or fluids.  As 
documented in an August 2005 statement, he maintains that he 
was only ever a moderate drinker, never to excess, and that 
he stopped drinking beer entirely in 1981.  He also asserted 
that none of the women with whom he has had sexual 
intercourse has been diagnosed with hepatitis.

The Board notes that no competent medical opinion is of 
record which relates the etiology of the veteran's hepatitis 
C to active service.  In fact, the only competent medical 
opinion of record which addresses the etiology of this 
disability is that of a June 2004 VA liver examination which 
was based upon both an evaluation of the veteran and review 
of his VA claims folder.  The examiner noted relevant entries 
regarding the hepatitis C claim, including the fact that the 
veteran obtained a tattoo during active service; that he was 
treated for a sexually transmitted disease in November 1974, 
February 1975, and April 1975, while on active duty; records 
dated in October 2003 note a history of no alcohol for 
several years previously but a significant previous history; 
that the veteran reported having had 3 sexual partners before 
he joined the military, but none of them was a prostitute, 
none of them was with the use of a condom, and that he never 
had any venereal disease before the service; while in the 
service he only had sexual relations with his first wife, 
although he subsequently stated that he did have an affair 
with one person while in the service; that he divorced his 
first wife in 1980, then promptly married his second wife and 
has never had any sex outside of his marriage with his 
current wife.  

Following evaluation of the veteran, the examiner opined that 
it was less likely than not that the hepatitis C was caused 
by the veteran's period of military service.  The examiner 
noted that the in-service risk factors were the tattoo, as 
well as the veteran's sexual history.  Further, the examiner 
stated that if we took the veteran's history at face value, 
his greatest risk factors for sexually incurred hepatitis C 
were his pre-service sexual contacts, and that these were 
more significant risk factors than the in-service right arm 
tattoo and the in-service sexual contacts.  Moreover, the 
examiner stated that the veteran's history was somewhat 
suspect as he had a history of hepatic encephalopathy, was 
not a great historian during the examination, and there were 
several discrepancies between his story and that of the 
medical records.  For example, his history of no venereal 
disease given to him contrasted with the venereal disease 
mentioned in the service record.  In addition, his history of 
no history of heavy drinking contrasted with that in the 
medical records.  Finally, the veteran had a history of 
bipolar affective disorder which was often characterized by 
periods of excessive behavior sometimes totally remembered, 
and it might be that the veteran did not remember all his 
activities that could have been risk factors for hepatitis C.

The Board notes that the veteran has criticized the findings 
of the June 2004 VA examiner, particularly in an August 2005 
statement.  As already noted, the veteran maintains that none 
of his past sexual partners has been diagnosed with 
hepatitis, and that he never drank to excess.  However, the 
examiner's findings were based upon records contained in the 
claims folder, to include the October 2003 records which 
indicate that while the veteran had not had alcohol for 
several years he did have a significant previous history.  In 
other words, the VA examiner's opinion is consistent with and 
supported by the evidence of record.  Moreover, no competent 
medical opinion is of record which refutes the examiner's 
opinion.  Consequently, the Board finds that the 
preponderance of the competent medical evidence is 
unfavorable, and the claim of service connection for 
hepatitis C must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran essentially contends that he has PTSD due to 2 
in-service stressors.  First, he contends that he was 
assaulted by several soldiers in 1972, during basic training, 
when he sought to intervene when a fellow service-man was 
being beaten.  Second, he maintains that he was on board a 
helicopter carrier, the USS Tripoli, when it collided with 
another helicopter carrier sometime between May and September 
1974.

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Because the veteran contends he has PTSD due to an in-service 
assault, the Board observes that in Patton v. West, 12 Vet. 
App. 272, 278 (1999), the Court pointed out that there are 
special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996), and former M21-1, 
Part III, para. 7.46(c)(2) (October 11, 1995).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).

Despite the foregoing, a review of the May 2003 and May 2004 
notification letters sent to the veteran regarding his 
psychiatric disorder claim does not indicate that he was 
notified of the potential alternative sources of evidence for 
PTSD based upon personal assault, nor does it appear the case 
been developed in accord with the guidelines of the Court's 
holding in Patton, and the provisions of 38 C.F.R. 
§ 3.304(f)(3).

The Board further observes that competent medical evidence 
has been submitted which indicates the veteran's psychiatric 
disorder began in service based upon evidence of behavioral 
changes while on active duty.  Specifically, a March 2004 
medical statement from W. C. B., M.D. (hereinafter, "Dr. 
B"), who noted that individuals who have a currently 
diagnosed bipolar disorder can often be shown, by virtue of 
medical records, to have had, in retrospect, symptoms or 
behaviors in the military which almost certainly represented 
the onset of the illness.  From the records sent by the 
veteran's former attorney, Dr. B stated that it appeared the 
veteran was a fine soldier in 1975, but then began a series 
of behaviors in 1976 which led to various disciplinary 
actions.  Dr. B stated that a major mood change (the first 
manifestation of the veteran's bipolar disorder) could 
certainly be a plausible explanation for the abrupt change in 
the veteran's attitude.  However, Dr. B acknowledged that he 
simply did not have enough information to give the opinion 
that this opinion was at least as likely as all other 
possible explanations.

The Board further observes that Dr. B's opinion does not 
indicate he had reviewed the veteran's complete claims 
folder, nor does he address the fact that there was no 
indication of any psychiatric problems in the competent 
medical records until many years after the veteran's 
separation from active service.  Moreover, there are several 
references in the medical records to the veteran's 
psychiatric disorder being related to current situational 
problems.  For example, records dated in June 1999 note that 
he complained of depression secondary to a fight with his 
wife, that he was broke and not coping well with a new job.  
Subsequent records dated in February 2003 reflect he sought 
treatment for stress related to significant family problems.  
Nevertheless, Dr. B's opinion does indicate a possible 
etiological relationship between the veteran's current 
psychiatric disorder and active service based upon the 
confirmed disciplinary problems documented in the service 
personnel records.  No VA examination has been accorded to 
the veteran to address this claim.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the foregoing, the Board finds that an 
examination is necessary to determine whether the veteran 
does in fact have an acquired psychiatric disorder that was 
incurred during his active service.  Moreover, he should also 
be provided with additional notification regarding his claim 
of PTSD based upon an in-service personal assault.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Inasmuch as the resolution of the veteran's PTSD claim may 
affect the outcome of his TDIU claim, the Board finds that 
they are inextricably intertwined.  Therefore, the Board will 
defer adjudication of the TDIU claim until after the 
development deemed necessary for the PTSD claim has been 
completed.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides the 
necessary notification for claims of PTSD 
based upon allegations of in-service 
personal assault, as outlined by the 
Court in Patton v. West, 12 Vet. App. 272 
(1999).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for psychiatric 
problems since June 2004.  After securing 
any necessary release, the RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address the current nature and 
etiology of the veteran's acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current psychiatric 
disorder was incurred in or aggravated by 
his period of active service.  A complete 
rationale for any opinion expressed 
should be provided, and should include a 
reference to the opinion expressed by Dr. 
B in the March 2004 statement.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of both the psychiatric 
disorder claim and the TDIU claim.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the June 2005 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


